                          IN THE UNITED STATES DISTRICT COURT FOR
                              THE WESTERN DISTRICT OF VIRGINIA
                                     ROANOKE DIVISION


MOUNTAIN VALLEY PIPELINE, LLC,   )
                                 )
          Plaintiff,             )
                                 )
                                 )
v.                               )                               Case No. 7:17-CV-492-EKD
                                 )
                                 )
EASEMENTS TO CONSTRUCT, OPERATE, )
AND MAINTAIN A NATURAL GAS       )
PIPELINE OVER TRACTS OF LAND IN  )
GILES COUNTY, CRAIG COUNTY,      )
MONTGOMERY COUNTY, ROANOKE       )
COUNTY, FRANKLIN COUNTY, AND     )
PITTSYLVANIA COUNTY, VIRGINIA,   )
et al.,                          )
                                 )
          Defendants.            )


              STIPULATION OF DISMISSAL FOR VA-FR-017 and VA-FR-017.02

                      Pursuant to Fed. R. Civ. 41(a)(1)(A)(ii) and 71.1(i)(1)(B), plaintiff,

Mountain Valley Pipeline, LLC (“MVP”), by counsel, and defendants, Alvin E. Wray,

Linda L. Wray, L. Benton Wray, Jr. and Diane S. Wray, by counsel, hereby stipulate to

dismissal without prejudice of this action as to these defendants and the following tracts:

           1.38 ACRES OF LAND, MORE OR LESS, LOCATED IN FRANKLIN
           COUNTY, VIRGINIA, BEING A PORTION OF FRANKLIN COUNTY
           TAX MAP PARCEL NO. 250002100 AND BEING MVP PARCEL NO.
           VA-FR-017, OWNED BY ALVIN E. WRAY, LINDA L. WRAY, L.
           BENTON WRAY, JR., AND DIANE S. WRAY; AND




Abingdon: 1078636-1
                                                                                                    2

           11.45 ACRES OF LAND, MORE OR LESS, LOCATED IN FRANKLIN
           COUNTY, VIRGINIA, BEING A PORTION OF FRANKLIN COUNTY
           TAX MAP PARCEL NO. 0250002200 AND BEING MVP PARCEL NO.
           VA-FR-017.02, OWNED BY L. BENTON WRAY, JR., DIANE S.
           WRAY, ALVIN E. WRAY, AND LINDA L. WRAY.

                      In explanation, MVP has acquired easements over the properties by

agreement with defendants for just compensation, and the properties no longer need to be

condemned. The deposit being held by the Court for these properties may be refunded to

MVP.

                      This action shall remain pending as to all other properties and defendants.

                      WHEREFORE, the foregoing tracts and defendants are dismissed without

prejudice.

                                                  Respectfully submitted,

                                                  MOUNTAIN VALLEY PIPELINE, LLC

                                                  By Counsel

Wade W. Massie
 VSB No. 16616
Seth M. Land
 VSB No. 75101
PENN, STUART & ESKRIDGE
P. O. Box 2288
Abingdon, VA 24212
Telephone: 276-628-5151
Facsimile: 276-628-5621
wmassie@pennstuart.com
sland@pennstuart.com

By /s/ Seth M. Land
       Seth M. Land



Abingdon: 1078636-1
                                                                                                      3

                                                  ALVIN E. WRAY
                                                  LINDA L. WRAY
                                                  L. BENTON WRAY, JR.
                                                  DIANE S. WRAY

                                                  By Counsel

Shirley B. Jamison
Shirley B. Jamison, PC
P.O. Box 221
Boones Mill, VA 24065
Phone: 540/334-5113
Fax: 540/334-1827
shirleyjamison@embarqmail.com


By /s/ Shirley B. Jamison
  Shirley B. Jamison


                                      CERTIFICATE OF SERVICE

                      I hereby certify that, on June 14, 2019, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system, which will send notification of

such filing to counsel of record.


                                                              /s/ Seth M. Land
                                                                 Seth M. Land




Abingdon: 1078636-1
